Citation Nr: 0424305	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  02-19 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for scar of the upper 
left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the March 2002 and February 2003 rating 
decisions of the  Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco Texas, which denied the claims 
on appeal.


FINDINGS OF FACT

1.  The evidence reflects that the veteran has hepatitis C 
that is related to service.  

2.  A left upper arm scar disorder was not shown during 
active service, and there is no competent medical evidence 
relating any current left upper arm scar to service or any 
incident of service origin.


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, hepatitis C was 
incurred in active service.  38 U.S.C.A. §§ 1131, 1153, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).

2.  A left upper arm scar disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5102, 5103, 5103A, 5106, 5107 (West 2002), 38 C.F.R. §§ 
3.102, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters, Duty to Assist and Notify

The Board notes that this discussion regarding duty to assist 
is applicable only to the claim for entitlement to service 
connection for a scar of the upper left forearm.  The 
granting of the veteran's claim for entitlement to service 
connection for hepatitis C eliminates the need to address the 
question as to whether the duty to assist was met for this 
issue. 

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  In a letter dated December 2002 
prior to the issuance of the February 2003 rating decision, 
the RO advised the appellant of the VCAA and of the evidence 
it had and what evidence was needed to prevail on his claim.  
Because the notice predated the rating decision, it is in 
compliance with the provisions of 38 C.F.R. § 3.159(b).  He 
was notified of the responsibilities of the VA and the 
claimant in developing the record.  Specifically, the 
appellant was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to respond in a timely matter to the 
VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for him.  The appellant was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

The appellant was again notified, by means of the discussion 
in a February 2003 rating decision and October 2003 statement 
of the case (SOC), of the applicable law and reasons for the 
denial of his claim.  

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of his claim on a certain date, approximately 30 
days from the date of the letter.  The RO further advised the 
claimant that if no information and evidence had been 
received within that time, his claim would be decided based 
only on the evidence the RO had previously received and any 
VA examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  (permits VA to adjudicate a claim within a 
year of receipt.)  This provision is retroactive to November 
9, 2000, the effective date of the VCAA.   The Board 
concludes that VA has met its duty to assist in this matter.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  The record includes VA medical 
records and VA examination reports.  No current medical 
examination or opinion is required in this case.  There is no 
outstanding duty to obtain medical opinion in support of the 
appellant's claim for VA to discharge. 

Although it appears that the veteran is now in receipt of 
Social Security benefits, the evidence reflects that this is 
due to his hepatitis C disability.  Such records would not 
likely be relevant in the matter of entitlement to service 
connection for a left arm scar.

Regarding hearings, the Board notes that the veteran was 
offered the opportunity to attend a Travel Board hearing 
scheduled for June 2004, but he called and canceled the 
hearing according to a June 2004 report of contact.  There is 
no indication that the veteran wished to reschedule the 
hearing, despite the representative's argument that one 
should be rescheduled.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R.§ 3.303(d) (2003).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

A.  Hepatitis C

The veteran contends that he is entitled to service 
connection for hepatitis C.  He alleges that he acquired the 
illness via units of plasma that he received during a hernia 
operation while in Korea during active duty.  Available 
service medical records reflect that the veteran underwent 
surgery for a right inguinal hernia in August 1980.  Details 
of the actual surgery itself are not of record.  

A February 1997 physician's report filled in conjunction with 
an application for accident and sick benefits reflects that 
the veteran was suffering from the effects of chronic 
hepatitis C.  A March 1997 CT scan of the abdomen and pelvis 
reflected the liver to appear normal.  However there were 
several somewhat prominent peripancreatic lymph nodes seen 
above the pancreas and in the portocaval space and adjacent 
to the pancreas.  Their significance and exact nature were 
unclear.  

A July 1999 letter from a private doctor advised the veteran 
that he was positive for the C antibody and also advised him 
to continue to avoid liver toxins. 

VA treatment records from 2001 document treatment for ongoing 
gastrointestinal complaints.  A January 2001 record reflects 
that the veteran did not use alcohol.  The VA treatment 
records included hepatitis C among the other problems 
addressed by the clinic.  

The report of a September 2001 VA examination gives a history 
of the veteran having undergone hernia surgery in 1980.  The 
veteran indicated that he received 2 units of plasma during 
this surgery, although the examiner noted there was no record 
of this.  The examiner noted that the first records showing a 
diagnosis of hepatitis C was around 1996 or 1997, when a 
private doctor diagnosed hepatitis C and cirrhosis of the 
liver.  The veteran continued to have right upper quadrant 
abdominal discomfort with cramps and was noted to have had an 
inadequate colonoscopy due to pain preventing completion of 
the testing.  There was no record of hepatitis C prior to 
1996, 1997.  The disease was said to be still active and he 
had weight loss from 176 to 157 pounds.  

Physical examination yielded findings of an enlarged liver, 
with a smooth edge to it, compatible with cirrhosis of the 
liver.  There was no spleen enlargement, with no recurrences 
of hernias.  He had a scar over where the right inguinal 
hernia was fixed, which was noted to be tender.  The 
impression included proven hepatitis C, confirmed several 
times.  The examiner noted that the plasma infusion claimed 
to have taken place in service couldn't be confirmed.  The 
examiner noted that the veteran had a progression of the 
hepatitis C to cirrhosis of the liver and the examiner 
thought it was service connected.  The examiner opined the 
hernia repair, the hepatitis C and the cirrhosis of the liver 
were all linked.  

A review of the evidence reflects that the September 2001 VA 
examination, which included a review of the claims file 
contains an opinion that the veteran's hepatitis C with 
subsequent cirrhosis of the liver is as likely as not related 
to service.  The available service medical records confirm 
that the veteran did undergo hernia surgery in August 1980, 
although details of this surgery aren't shown.  The examiner 
in September 2001 noted that there was no record documenting 
the actual plasma infusion said to have taken place, but 
nevertheless linked the veteran's liver pathology to this 
hernia operation.  The Board notes that there is no medical 
evidence to conflict with these findings and also that there 
is no evidence that the veteran participated in any high risk 
activities outside of service that would have likely caused 
his hepatitis C.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Here, there is competent medical evidence of record 
supporting the veteran's claim that his hepatitis C, 
developed in service.  There is no competent medical evidence 
that conflicts with this finding.  

Thus, in view of this evidence, and with application of the 
benefit of the doubt rule, the Board concludes that the 
veteran's hepatitis C is related to service.  Accordingly, 
service connection is granted for hepatitis C.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. Seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.

B.  Scar, upper left arm

The veteran contends that he injured his left arm in service 
when he cut it in 1982 and it was treated with tape.  

Service medical records are completely silent for any 
evidence that the veteran cut his left arm or had a scar of 
the left arm.

Postservice medical records likewise contain no reference to 
any left arm scar.  A February 2001 VA treatment record 
showed treatment for a rash of both hands, with no reference 
made to a left arm scar.  His September 2001 VA examination 
is noted to not show any findings related to the left arm.  

The Board notes that the veteran's argument that his left arm 
scar resulted from service.  The veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the veteran is not competent to offer medical opinion as to 
cause or etiology of the claimed disability as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Finally, there is no competent medical evidence of record 
relating the veteran's current left arm scar his service.  In 
fact, the medical evidence is silent for findings of a left 
arm scar.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's left 
upper arm scar was acquired in service, or was otherwise 
related to service.  Thus, the veteran's service connection 
claim for a left upper arm scar is denied. 


ORDER

The claim for entitlement to service connection for hepatitis 
C is granted.  

Service connection for an upper left arm scar is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



